


110 HR 949 IH: To extend Federal recognition to the Duwamish Tribe, and

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 949
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. McDermott
			 introduced the following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To extend Federal recognition to the Duwamish Tribe, and
		  for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Duwamish Tribal
			 Recognition Act.
			(b)FindingsCongress
			 finds the following:
				(1)In 1855, the
			 Duwamish Tribe signed the Treaty of Point Elliott, which guaranteed fishing
			 rights and reservations to all tribes represented by the Native
			 signatories.
				(2)The Duwamish signatory was their Chief,
			 Chief Si'ahl, for whom the City of Seattle is named.
				(3)In 1859, the Treaty of Point Elliott was
			 ratified by Congress. However, the promises made by the United States in the
			 treaty were never fulfilled as to the Duwamish Tribe or its members.
				(4)In 1925, the Duwamish Tribe officially
			 adopted its constitution and bylaws.
				(5)The Duwamish Tribe filed suit before the
			 Indian Claims Commission for the value of its lands taken without compensation
			 and a $62,000 judgment ultimately was awarded to the Duwamish. The settlement
			 was eventually distributed per capita at $64 per person to the Duwamish people.
				(6)In 1976, the Duwamish Tribe first submitted
			 a petition for Federal recognition to the Secretary of the Interior. That
			 petition subsequently was returned to the tribe for revision due to changes in
			 regulations governing the administrative federal acknowledgment process.
				(7)In 1988, the Duwamish Tribe submitted its
			 completed petition for Federal recognition.
				(8)In 1996, after years of delay, the Duwamish
			 Tribe received a negative preliminary determination. In response, the tribe
			 addressed the identified problems in its final submission of October 21,
			 1998.
				(9)On January 19, 2001, the Duwamish Tribe
			 received a favorable determination for federal recognition from the Assistant
			 Secretary of the Interior for Indian Affairs.
				(10)On September 26, 2001, the new Assistant
			 Secretary for Indian Affairs unilaterally reversed the January 19, 2001,
			 decision and rejected the Duwamish petition for recognition.
				(11)On January 4, 2002, the Interior Board of
			 Indian Appeals referred several questions raised by the circumstances of the
			 administrative reversal to the Secretary of the Interior along with directions
			 to decide whether to request further reconsideration by the Assistant Secretary
			 for Indian Affairs in light of those questions.
				(12)On May 8, 2002, the Secretary of the
			 Interior refused to refer the Duwamish petition back to the Assistant Secretary
			 for Indian Affairs for further consideration.
				(13)Nearly 150 years after the Duwamish Tribe
			 signed the Point Elliott Treaty, the Duwamish people still seek the recognition
			 which was established by the treaty.
				2.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)MemberThe
			 term member means an enrolled member of the Duwamish Tribe, as of
			 the date of the enactment of this Act, or an individual who has been placed on
			 the membership roles in accordance with this Act.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)TribeThe
			 term Tribe means the Duwamish Tribe.
			3.Federal
			 recognitionFederal
			 recognition is hereby extended to the Duwamish Tribe. All laws and regulations
			 of the United States of general application to Indians, or nations, tribes, or
			 band of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.),
			 which are not inconsistent with any specific provision of this Act, shall be
			 applicable to the Tribe and its members.
		4.Federal services
			 and benefits
			(a)In
			 generalThe Tribe and its members shall be eligible, on and after
			 the date of the enactment of this Act, for all services and benefits provided
			 by the Federal Government to federally recognized tribes without regard to the
			 existence of a reservation for the Tribe or the location of the residence of
			 any member on or near any Indian reservation.
			(b)Service
			 areaFor purposes of the delivery of Federal services to enrolled
			 members of the Tribe, the Tribe's service area shall consist of the following:
			 King County, Kitsap County, Pierce County, Lewis County, and Mason
			 County.
			5.MembershipNot later than 9 months after the date of
			 the enactment of this Act, the Tribe shall submit to the Secretary a membership
			 roll consisting of all individuals enrolled in the Tribe. The qualifications
			 for inclusion on the membership roll of the Tribe shall be determined by the
			 membership clauses in the Tribe's governing document, in consultation with the
			 Secretary. Upon completion of the roll, the Secretary shall immediately publish
			 notice of the roll in the Federal Register. The Tribe shall ensure that such
			 roll is maintained and kept current.
		6.Constitution and
			 governing body
			(a)Constitution
				(1)AdoptionNot
			 later than 9 months after the date of the enactment of this Act, the Tribe
			 shall conduct, by secret ballot, an election to adopt a constitution and bylaws
			 for the Tribe.
				(2)Interim
			 governing documentsUntil such time as a new constitution is
			 adopted under paragraph (1), the governing documents in effect on the date of
			 the enactment of this Act shall be the interim governing documents for the
			 Tribe which were submitted to the Department of the Interior during the
			 acknowledgment petition process.
				(b)OfficialsNot
			 later than 6 months after the Tribe adopts a constitution and bylaws pursuant
			 to subsection (a), the Tribe shall elect a governing body in accordance with
			 the procedures set forth in its constitution and bylaws. Until such time as a
			 new governing body is elected, the governing body of the Tribe shall be the
			 governing body selected under the election procedures specified in the interim
			 governing documents of the Tribe.
			7.Land in
			 trust
			(a)Requirement To
			 take land into trustIf, not later than 10 years after the date
			 of the enactment of this Act, the Tribe transfers all right, title, and
			 interest in and to any land within the Tribe’s service area identified under
			 section 4(b) or land identified under subsection (b) as its aboriginal
			 homelands to the Secretary, the Secretary shall take such land into trust for
			 the benefit of the Tribe.
			(b)Identification
			 of aboriginal landsNot later than 10 years after the date of the
			 enactment of this Act, the Secretary of the Interior and the Secretary of
			 Agriculture shall identify those lands which shall be considered the aboriginal
			 homelands of the Tribe for the purposes of subsection (a).
			(c)No federal
			 liability on trust acceptanceNotwithstanding any other provision
			 of law, the United States should not incur any liability for conditions on any
			 parcels of land taken into trust under this section.
			
